Exhibit 10.1

 

COMCAST CORPORATION

RESTRICTED STOCK AWARD

This is a Restricted Stock Award dated November 20, 2005 from Comcast
Corporation (the “Company”) to                              (the “Grantee”).


1.     DEFINITIONS.  CAPITALIZED TERMS USED HEREIN ARE DEFINED BELOW OR, IF NOT
DEFINED BELOW, HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN.


A.     “ACCOUNT” MEANS AN UNFUNDED BOOKKEEPING ACCOUNT ESTABLISHED PURSUANT TO
PARAGRAPH 4.D AND MAINTAINED BY THE COMMITTEE IN THE NAME OF GRANTEE (A) TO
WHICH DEFERRED STOCK UNITS ARE DEEMED CREDITED AND (B) TO WHICH AN AMOUNT EQUAL
TO THE FAIR MARKET VALUE OF DEFERRED STOCK UNITS WITH RESPECT TO WHICH A
DIVERSIFICATION ELECTION HAS BEEN MADE AND INTEREST THEREON ARE DEEMED CREDITED,
REDUCED BY DISTRIBUTIONS IN ACCORDANCE WITH THE PLAN.

B.     “AWARD” MEANS THE AWARD OF RESTRICTED STOCK HEREBY GRANTED.

C.     “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

D.     “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

E.     “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OR ITS
DELEGATE.

F.      “DATE OF GRANT” MEANS THE DATE FIRST SET FORTH ABOVE, ON WHICH THE
COMPANY AWARDED THE RESTRICTED STOCK.

G.     “DEFERRED STOCK UNITS” MEANS THE NUMBER OF HYPOTHETICAL SHARES SUBJECT TO
AN ELECTION.

H.     “DISABLED GRANTEE” MEANS

(1)   GRANTEE, IF GRANTEE’S SERVICE ON THE BOARD IS TERMINATED BY REASON OF
DISABILITY; OR

(2)   GRANTEE’S DULY-APPOINTED LEGAL GUARDIAN FOLLOWING GRANTEE’S TERMINATION OF
SERVICE ON THE BOARD BY REASON OF DISABILITY, ACTING ON GRANTEE’S BEHALF.

I.      “NORMAL RETIREMENT” MEANS GRANTEE’S TERMINATION OF SERVICE THAT IS
TREATED BY THE BOARD AS A RETIREMENT UNDER ITS POLICIES AND PRACTICES AS IN
EFFECT FROM TIME TO TIME.

J.      “PLAN” MEANS THE COMCAST CORPORATION 2002 RESTRICTED STOCK PLAN,
INCORPORATED HEREIN BY REFERENCE.

K.     “RETIRED GRANTEE” MEANS GRANTEE, FOLLOWING GRANTEE’S TERMINATION OF
SERVICE PURSUANT TO A NORMAL RETIREMENT.

 

--------------------------------------------------------------------------------


 

L.      “RULE 16B-3” MEANS RULE 16B-3 PROMULGATED UNDER THE 1934 ACT, AS IN
EFFECT FROM TIME TO TIME.

M.    “SHARES” MEANS SHARES OF THE COMPANY’S CLASS A COMMON STOCK, PAR VALUE
$.01 PER SHARE.

N.     “VESTING DATE” MEANS THE DATE(S) ON WHICH GRANTEE VESTS IN ALL OR A
PORTION OF THE SHARES, AS PROVIDED IN PARAGRAPH 3.

O.     “1934 ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


2.     GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN AND IN THE PLAN, THE COMPANY HEREBY GRANTS TO GRANTEE
[                      ] SHARES.

3.            VESTING OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN AND IN THE PLAN, GRANTEE SHALL BE FULLY AND IMMEDIATELY VESTED
IN THE SHARES ON THE DATE OF GRANT AND, EXCEPT AS OTHERWISE PROVIDED IN
PARAGRAPH 4, SHALL BE ENTITLED TO THE DELIVERY OF SHARES.


4.     DEFERRAL ELECTIONS.

Grantee may elect to defer the receipt of Shares otherwise issuable under this
Award, consistent, however, with the following:

A.     DEFERRAL ELECTIONS.

(1)   INITIAL ELECTION.  GRANTEE SHALL HAVE THE RIGHT TO MAKE AN INITIAL
ELECTION TO DEFER THE RECEIPT OF ALL OR A PORTION OF THE SHARES HEREBY GRANTED
BY FILING AN INITIAL ELECTION TO DEFER THE RECEIPT OF SUCH SHARES ON THE FORM
PROVIDED BY THE COMMITTEE FOR THIS PURPOSE.

(2)   DEADLINE FOR DEFERRAL ELECTION.  AN INITIAL ELECTION TO DEFER THE RECEIPT
OF SHARES HEREBY GRANTED SHALL NOT BE EFFECTIVE UNLESS IT IS FILED WITH THE
COMMITTEE ON OR BEFORE THE CLOSE OF BUSINESS ON THE 30TH DAY FOLLOWING APPROVAL
OF THE AMENDMENTS TO THE PLAN TO PERMIT PARTICIPATION BY THE COMPANY’S
NON-EMPLOYEE DIRECTORS IN THE PLAN.

(3)   DEFERRAL PERIOD.  SUBJECT TO PARAGRAPH 4.B, ALL SHARES ISSUABLE HEREUNDER
SHALL BE DELIVERED TO GRANTEE WITHOUT ANY LEGEND OR RESTRICTIONS (EXCEPT THOSE
THAT MAY BE IMPOSED BY THE COMMITTEE, IN ITS SOLE JUDGMENT, UNDER PARAGRAPH 6),
ON THE DATE DESIGNATED BY GRANTEE, WHICH SHALL NOT BE EARLIER THAN JANUARY 2 OF
THE THIRD CALENDAR YEAR BEGINNING AFTER THE DATE OF GRANT, NOR LATER THAN
JANUARY 2 OF THE ELEVENTH CALENDAR YEAR BEGINNING AFTER THE DATE OF GRANT.

 

2

--------------------------------------------------------------------------------


 

B.     SUBSEQUENT ELECTIONS/ACCELERATION ELECTIONS.  NO SUBSEQUENT ELECTION
SHALL BE EFFECTIVE UNTIL 12 MONTHS AFTER THE DATE ON WHICH A SUBSEQUENT ELECTION
IS FILED WITH THE COMMITTEE.

(1)   IF GRANTEE MAKES AN INITIAL ELECTION, OR PURSUANT TO THIS PARAGRAPH 5.B(1)
MAKES A SUBSEQUENT ELECTION, TO DEFER THE DISTRIBUTION DATE FOR SHARES ISSUABLE
WITH RESPECT TO SOME OR ALL OF THE SHARES HEREBY GRANTED, GRANTEE MAY ELECT TO
DEFER THE DISTRIBUTION DATE FOR A MINIMUM OF FIVE YEARS AND A MAXIMUM OF TEN
ADDITIONAL YEARS FROM THE PREVIOUSLY-ELECTED DISTRIBUTION DATE BY FILING A
SUBSEQUENT ELECTION WITH THE COMMITTEE ON OR BEFORE THE CLOSE OF BUSINESS AT
LEAST ONE YEAR BEFORE THE DATE ON WHICH THE DISTRIBUTION WOULD OTHERWISE BE
MADE.

(2)   IF GRANTEE DIES BEFORE SHARES SUBJECT TO AN INITIAL ELECTION UNDER
PARAGRAPH 5.A ARE TO BE DELIVERED, THE ESTATE OR BENEFICIARY TO WHOM THE RIGHT
TO DELIVERY OF SUCH SHARES SHALL HAVE PASSED MAY MAKE A SUBSEQUENT ELECTION TO
DEFER RECEIPT OF ALL OR ANY PORTION OF SUCH SHARES FOR FIVE ADDITIONAL YEARS
FROM THE DATE DELIVERY OF SHARES WOULD OTHERWISE BY MADE, PROVIDED THAT SUCH
SUBSEQUENT ELECTION MUST BE FILED WITH THE COMMITTEE AT LEAST ONE YEAR BEFORE
THE DATE ON WHICH THE DISTRIBUTION WOULD OTHERWISE BE MADE, AS REFLECTED ON
GRANTEE’S LAST ELECTION.

(3)   IN LIEU OF A SUBSEQUENT ELECTION DESCRIBED IN PARAGRAPH 5.B(2), THE ESTATE
OR BENEFICIARY TO WHOM THE RIGHT TO DELIVERY OF SHARES SHALL HAVE PASSED MAY, AS
SOON AS PRACTICABLE FOLLOWING THE GRANTEE’S DEATH, MAKE AN ACCELERATION ELECTION
TO ACCELERATE THE DELIVERY DATE OF SUCH SHARES FROM THE DATE DELIVERY OF SUCH
SHARES WOULD OTHERWISE BE MADE TO A DATE THAT IS AS SOON AS PRACTICABLE
FOLLOWING THE GRANTEE’S DEATH.

(4)   IF GRANTEE BECOMES A DISABLED GRANTEE BEFORE THE SHARES SUBJECT TO AN
INITIAL ELECTION UNDER PARAGRAPH 4.A ARE TO BE DELIVERED, GRANTEE MAY, AS SOON
AS PRACTICABLE FOLLOWING THE DATE ON WHICH GRANTEE BECOMES A DISABLED GRANTEE,
ELECT TO ACCELERATE THE DISTRIBUTION DATE OF SUCH SHARES FROM THE DATE PAYMENT
WOULD OTHERWISE BE MADE TO A DATE THAT IS AS SOON AS PRACTICABLE FOLLOWING THE
DATE THE DISABLED GRANTEE BECAME DISABLED.

(5)   IF GRANTEE BECOMES A RETIRED GRANTEE BEFORE SHARES SUBJECT TO AN INITIAL
ELECTION UNDER PARAGRAPH 4.A ARE TO BE DELIVERED, GRANTEE MAY MAKE A SUBSEQUENT
ELECTION TO DEFER ALL OR ANY PORTION OF SUCH SHARES FOR FIVE ADDITIONAL YEARS
FROM THE DATE DELIVERY OF SHARES WOULD OTHERWISE BE MADE.  SUCH A SUBSEQUENT
ELECTION MUST BE FILED WITH THE AT LEAST ONE YEAR BEFORE THE DATE ON WHICH THE
DISTRIBUTION WOULD OTHERWISE BE MADE.

C.     DIVERSIFICATION ELECTION.  AS PROVIDED IN THE PLAN AND AS DESCRIBED IN
THE PROSPECTUS FOR THE PLAN, A GRANTEE WITH AN ACCOUNT MAY BE ELIGIBLE TO MAKE A
DIVERSIFICATION ELECTION ON AN ELECTION FORM SUPPLIED BY THE COMMITTEE FOR THIS
PURPOSE.

D.     BOOK ACCOUNTS.  AN ACCOUNT SHALL BE ESTABLISHED FOR EACH GRANTEE WHO
MAKES AN INITIAL ELECTION.  DEFERRED STOCK UNITS SHALL BE CREDITED TO THE
ACCOUNT AS OF THE DATE AN INITIAL ELECTION BECOMES EFFECTIVE.  EACH DEFERRED
STOCK UNIT WILL REPRESENT A HYPOTHETICAL SHARE CREDITED TO THE ACCOUNT IN LIEU
OF DELIVERY OF THE SHARES TO WHICH AN INITIAL ELECTION, SUBSEQUENT ELECTION OR
ACCELERATION ELECTION APPLIES.  IF AN ELIGIBLE GRANTEE MAKES A

 

3

--------------------------------------------------------------------------------


 

DIVERSIFICATION ELECTION, THEN TO THE EXTENT AN ACCOUNT IS DEEMED INVESTED IN
THE INCOME FUND, THE COMMITTEE SHALL CREDIT EARNINGS WITH RESPECT TO SUCH
ACCOUNT AT THE APPLICABLE INTEREST RATE.

E.     STATUS OF DEFERRED AMOUNTS.  GRANTEE’S RIGHT TO DELIVERY OF SHARES
SUBJECT TO AN INITIAL ELECTION, SUBSEQUENT ELECTION OR ACCELERATION ELECTION, OR
TO AMOUNTS DEEMED INVESTED IN THE INCOME FUND PURSUANT TO A DIVERSIFICATION
ELECTION, SHALL AT ALL TIMES REPRESENT THE GENERAL OBLIGATION OF THE COMPANY. 
GRANTEE SHALL BE A GENERAL CREDITOR OF THE COMPANY WITH RESPECT TO THIS
OBLIGATION, AND SHALL NOT HAVE A SECURED OR PREFERRED POSITION WITH RESPECT TO
SUCH OBLIGATION.  NOTHING CONTAINED IN THE PLAN OR AN AWARD SHALL BE DEEMED TO
CREATE AN ESCROW, TRUST, CUSTODIAL ACCOUNT OR FIDUCIARY RELATIONSHIP OF ANY
KIND.  NOTHING CONTAINED IN THE PLAN OR AN AWARD SHALL BE CONSTRUED TO ELIMINATE
ANY PRIORITY OR PREFERRED POSITION OF GRANTEE IN A BANKRUPTCY MATTER WITH
RESPECT TO CLAIMS FOR WAGES.

F.      NON-ASSIGNABILITY, ETC.  THE RIGHT OF GRANTEE TO RECEIVE SHARES SUBJECT
TO AN ELECTION UNDER THIS PARAGRAPH 4, OR TO AMOUNTS DEEMED INVESTED IN THE
INCOME FUND PURSUANT TO A DIVERSIFICATION ELECTION, SHALL NOT BE SUBJECT IN ANY
MANNER TO ATTACHMENT OR OTHER LEGAL PROCESS FOR THE DEBTS OF GRANTEE; AND NO
RIGHT TO RECEIVE SHARES OR CASH HEREUNDER SHALL BE SUBJECT TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT OR ENCUMBRANCE.


5.     NOTICES.  ANY NOTICE TO THE COMPANY UNDER THIS AGREEMENT SHALL BE MADE IN
CARE OF THE COMMITTEE AT THE COMPANY’S MAIN OFFICE IN PHILADELPHIA,
PENNSYLVANIA.  ALL NOTICES UNDER THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN WHEN HAND-DELIVERED OR MAILED, FIRST CLASS POSTAGE PREPAID, AND SHALL BE
IRREVOCABLE ONCE GIVEN.


6.     SECURITIES LAWS.  THE COMMITTEE MAY FROM TIME TO TIME IMPOSE ANY
CONDITIONS ON THE SHARES AS IT DEEMS NECESSARY OR ADVISABLE TO ENSURE THAT THE
PLAN SATISFIES THE CONDITIONS OF RULE 16B-3, AND THAT SHARES ARE ISSUED AND
RESOLD IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.


7.     DELIVERY OF SHARES.  EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH 4, WITHIN
TEN (10) BUSINESS DAYS OF THE DATE OF GRANT, THE COMPANY SHALL, WITHOUT PAYMENT
FROM GRANTEE, DELIVER TO GRANTEE A CERTIFICATE FOR THE SHARES WITHOUT ANY LEGEND
OR RESTRICTIONS, EXCEPT FOR SUCH RESTRICTIONS AS MAY BE IMPOSED BY THE
COMMITTEE, IN ITS SOLE JUDGMENT, UNDER PARAGRAPH 6, PROVIDED THAT NO
CERTIFICATES FOR SHARES WILL BE DELIVERED TO GRANTEE UNTIL APPROPRIATE
ARRANGEMENTS HAVE BEEN MADE FOR THE WITHHOLDING OF ANY TAXES WHICH MAY BE DUE
WITH RESPECT TO SUCH SHARES.  THE COMPANY MAY CONDITION DELIVERY OF CERTIFICATES
FOR SHARES UPON THE PRIOR RECEIPT FROM GRANTEE OF ANY UNDERTAKINGS WHICH IT MAY
DETERMINE ARE REQUIRED TO ASSURE THAT THE CERTIFICATES ARE BEING ISSUED IN
COMPLIANCE WITH FEDERAL AND STATE SECURITIES LAWS.  THE RIGHT TO PAYMENT OF ANY
FRACTIONAL SHARES SHALL BE SATISFIED IN CASH, MEASURED BY THE PRODUCT OF THE
FRACTIONAL AMOUNT TIMES THE FAIR MARKET VALUE OF A SHARE ON THE VESTING DATE, AS
DETERMINED BY THE COMMITTEE.


8.     AWARD NOT TO AFFECT SERVICE.  THE AWARD GRANTED HEREUNDER SHALL NOT
CONFER UPON GRANTEE ANY RIGHT TO CONTINUE IN SERVICE TO THE COMPANY AS A
DIRECTOR OR TO THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY IN ANY
OTHER CAPACITY.


 


4

--------------------------------------------------------------------------------



 


9.     MISCELLANEOUS.

A.     THE AWARD GRANTED HEREUNDER IS SUBJECT TO THE APPROVAL OF THE PLAN BY THE
SHAREHOLDERS OF THE COMPANY TO THE EXTENT THAT SUCH APPROVAL (I) IS REQUIRED
PURSUANT TO THE BY-LAWS OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.,
AND THE SCHEDULES THERETO, IN CONNECTION WITH ISSUERS WHOSE SECURITIES ARE
INCLUDED IN THE NASDAQ NATIONAL MARKET SYSTEM, OR (II) IS REQUIRED TO SATISFY
THE CONDITIONS OF RULE 16B-3.

B.     THE ADDRESS FOR GRANTEE TO WHICH NOTICE, DEMANDS AND OTHER COMMUNICATIONS
TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS HEREOF SHALL BE
GRANTEE’S ADDRESS AS REFLECTED IN THE COMPANY’S PERSONNEL RECORDS.

C.     THE VALIDITY, PERFORMANCE, CONSTRUCTION AND EFFECT OF THIS AWARD SHALL BE
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICTS OF LAW.

 

COMCAST CORPORATION

 

 

 

 

 

BY:

Lawrence S. Smith

 

 

Lawrence S. Smith

 

 

 

 

 

ATTEST:

Arthur R. Block

 

 

Arthur R. Block

 

 

5

--------------------------------------------------------------------------------